Citation Nr: 1736986	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for enuresis, a neurogenic bladder condition.

2.  Entitlement to service connection for enuresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

During the pendency of this appeal, the Veteran was granted service connection for PTSD in a November 2012 rating decision.  As this grant represents a full grant of the benefits sought, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In February 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.  The judge left the record open for 30 days to enable the Veteran to submit a medical opinion pertaining to the issue on appeal.  That evidence, a March 2017 letter from Dr. Olson, has been associated with the file.  

The issue of entitlement to service connection for enuresis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision issued in December 1971, the Veteran was denied service connection for enuresis.

2.  The evidence associated with the claims file subsequent to the December 1971 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for enuresis, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for enuresis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  Following his claim to reopen, the Veteran identified records from a Dr. Roston, Dr. Wilson, and Dr. Wagner as well as records from Cedar Sinai Hospital.  The Board made two attempts, in October and November 2008, to obtain each private treatment record.  Pursuant to these requests, only records from Dr. Roston have been associated with the file.  As two attempts were made, the Board finds that a reasonable effort was made to obtain the Veteran's private treatment records.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2016).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

In December 1971, the RO denied a claim of entitlement to service connection for enuresis.  The RO denied the claim because the record reflected that the Veteran had a bladder condition that preexisted service and the record did not suggest an event or injury in service that could have triggered or aggravated the Veteran's enuresis.  The Veteran did not file a notice of disagreement or submit additional evidence within the year following the rating decision.  Thus, the December 1971 rating decision is final.

In April 2008, the Veteran filed a claim to reopen his claim for entitlement to service connection for enuresis.  Additional evidence has since been associated with the record.  Treatment reports from Dr. Roston include a September 2007 note that the Veteran experienced nocturia and that his stream was strong.  An August 2010 treatment note from Dr. Roston indicates that the Veteran was seen by a Dr. Sanford, who noted urinary frequency.  

A March 2017 letter from a Dr. Olson indicates that the Veteran began to have enuresis immediately following an episode in military training where he witnessed another trainee fall to his death in parachute practice.  The doctor indicated that the enuresis continued while the Veteran was in combat in Vietnam and that the Veteran had developed post-traumatic stress disorder (PTSD) symptoms during and after his military service.  The doctor indicated that through careful assessment, both with urology studies and keeping a sleep, nightmare and enuresis diary, he was able to correlate the Veteran's episodes of enuresis with waking in a startle due to combat related nightmares.  The doctor indicated that the Veteran's PTSD has improved but is chronic and that the problems of enuresis therefore continue.  The doctor opined that it is more likely than not that the Veteran's enuresis is related to the Veteran's military experience.

The Board determines that all of the additional evidence is new as none of it was previously submitted to any VA decision makers.  Nor is the evidence cumulative or redundant of any evidence already of record.  Additionally, the March 2017 letter from Dr. Olson, which links the Veteran's enuresis to in-service trauma, could reasonably substantiate the claim were the claim to be reopened, as it speaks to an event that could have aggravated the Veteran's enuresis.

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for enuresis is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for enuresis is reopened.  


REMAND

While the March 2017 letter from Dr. Olson addresses a link between the Veteran's enuresis and his active service, unfortunately the opinion provided is not adequate.

At his October 1969 entrance examination, the Veteran reported a medical history of bedwetting.  Additionally, the Veteran stated at his February 2017 hearing that the condition preexisted service.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Given that a bladder condition was not noted at entry, the Veteran is presumed sound at entry in this case absent rebuttal of that presumption.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the VA must rebut a statutory presumption of aggravation by showing by clear and unmistakable evidence either that: (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner v. Principi. 

As the Veteran had a bladder condition that preexisted service, an opinion is necessary as to whether the Veteran's bladder condition was aggravated beyond its normal progression by the Veteran's active service.

Additionally, the record reflects that the Veteran's bladder condition could have been aggravated by the symptoms of his PTSD.  At his February 2017 hearing, the Veteran indicated that the same in-service events that led to his PTSD also aggravated his urinary frequency, particularly at night.  The March 2017 letter from Dr. Olson also correlates the Veteran's enuresis to his PTSD indicating that the nightmares from the Veteran's PTSD startle him awake and contribute to his enuresis.  As such, the Board determines that an opinion on secondary service connection is necessary as well.  As the Veteran's bladder condition existed prior to service, the question for secondary service connection is whether the Veteran's enuresis is aggravated by his PTSD.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (for a claim for secondary service connection, the question is whether a nonservice-connected disability was caused or aggravated, permanently worsened, by a service-connected disability). 

As mentioned, the record reflects that the Veteran has not undergone a VA examination for his bladder condition.  The Board finds that a VA examination is now required.  McLendon v. Nicholson, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As to the first element of McLendon v. Nicholson, the Veteran has a current diagnosis of enuresis.  He also has a current diagnosis of PTSD.  Regarding the second element, evidence has been established that the events the Veteran has indicated aggravated his enuresis did occur.  Regarding the third element, again, the Veteran and Dr. Olson have indicated that his enuresis is related to service and/or to those symptoms that led to his PTSD.  As the third element is a low bar, these assertions suffice to satisfy that element.  As to the fourth element, there is no medical opinion on aggravation of a preexisting condition or secondary service connection.  Thus, there is insufficient evidence of record to make a decision on the claims.  Therefore, the Board finds that a VA examination and medical opinions must be obtained.  McLendon v. Nicholson.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA or private treatment records for his enuresis since the last attempt to obtain treatment records. Any identified VA treatment records should be associated with the file. If the Veteran provides authorizations to release private records, attempts should be made to obtain any private records identified.
 
2.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his bladder condition as well as any correlation between the Veteran's bladder condition and his service-connected PTSD.

The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  

The examiner should provide the following opinions:

(a)  Whether there is clear and unmistakable evidence that a bladder condition, to include enuresis, existed prior to service.

(b)  If there is clear and unmistakable evidence that a bladder condition pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing bladder condition was not aggravated, i.e. permanently worsened beyond its natural progression, during service. The examiner should address the impact of the verified trauma the Veteran witnessed in service when rendering this opinion.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

(c)  If the examiner determines that a bladder condition pre-existed service and was worsened beyond its natural progression during service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current bladder condition, to include enuresis, is related to his active service.    

(d)  If the examiner determines that a bladder condition did not pre-exist service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current bladder condition, enuresis, is related to his service.   

(e)  Additionally, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bladder condition was aggravated (permanently worsened) by the Veteran's service-connected PTSD.  The examiner should consider Dr. Olson's opinion and the impact of the Veteran's nightmares from his PTSD in rendering this opinion.  

In addition to the Veteran's medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service.

A complete rationale should be given for all opinions and conclusions expressed.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


